Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 20, 2021

                                      No. 04-21-00169-CV

            IN THE INTEREST OF I.I.T., J.J.T., AND R.A.T., III, CHILDREN,


                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00154
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
         This is an accelerated appeal. The reporter’s record was due on May 6, 2021. TEX. R.
APP. P. 35.1(b) (reporter’s record in an accelerated appeal to be filed within 10 days after the
notice of appeal is filed). The court reporter filed a notice of late record and the deadline was
extended to May 17, 2021. TEX. R. APP. P. 35.3(c) (ten-day extension allowed in accelerated
appeals). To date, the reporter’s record has not been filed. We therefore ORDER the court
reporter to file the reporter’s record on or before June 1, 2021. If the reporter’s record is not
received by such date, an order may be issued directing the court reporter, Maria Fattahi, to
appear and show cause why she should not be held in contempt for failing to file the record. No
motions for extension of time will be granted absent extenuating circumstances. See id. 35.3(c)
(noting that the trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed and that the appellate court may not grant more than a ten-day extension to
file the appellate record).


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court